--------------------------------------------------------------------------------

Exhibit 10.65
 
SECOND AMENDMENT TO CONTRACT OF SALE




THIS SECOND AMENDMENT TO CONTRACT OF SALE (“Second Amendment”) is dated
effective this 23rd day of February, 2007 and is executed by and between THE
SUMMIT AT WINTER PARK LAND CO., LLC (“Seller”) and SILVERLEAF RESORTS, INC.
(“Purchaser”).


W I T N E S S E T H:


WHEREAS, Seller and Purchaser have entered into that certain Contract of Sale
with effective date of May 1, 2006 relating to Tracts D, E, F, and G, The Summit
at Winter Park Ranch, Grand County, Colorado, which Contract was subsequently
amended pursuant to that certain Amendment to Contract of Sale dated June 26,
2006, and executed by and between Seller and Purchaser (hereinafter the
“Contract”); and


WHEREAS, Seller and Purchaser have agreed to modify the Contract as set forth
hereinbelow;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Seller and Purchaser, Seller and
Purchaser hereby agree as follows:


1.           Notwithstanding anything to the contrary contained in the Contract,
Seller and Purchaser hereby agree that the deadline for the closing of the
Contract, which is presently February 26, 2007, shall be extended by thirty (30)
days to March 28, 2007.


2.           In consideration of the extension of the deadline for the closing
of the Contract, upon execution of this Second Amendment, Purchaser shall
deliver to Seller a non-refundable extension fee in the amount of
$80,000.00.  The extension fee shall be paid directly to Seller and shall not be
subject to any escrow.  If the Contract closes, the extension fee shall not be
applied in partial satisfaction of the purchase price payable thereunder.


3.           Seller and Purchaser hereby agree that Purchaser shall have the
right to obtain a second thirty (30) day extension of the deadline for the
closing of the Contract by delivering to Seller a second non-refundable
extension fee in the amount of $100,000.00.  If Purchaser exercises this right,
then the second extension fee shall be delivered directly to Seller on or before
March 28, 2007 and shall not be subject to any escrow.  If Purchaser exercises
this right, the deadline for the closing of the Contract shall be extended by an
additional thirty (30) days to April 27, 2007.  The second extension fee shall
also be non-refundable to Purchaser and shall not be applied in partial
satisfaction of the purchase price payable under the Contract.


4.           Seller and Purchaser further agree that, if Purchaser has exercised
Purchaser’s right to obtain the second thirty (30) day extension of the deadline
for the closing under the Contract, then Purchaser will have the right to obtain
a third thirty (30) day extension of the deadline for the closing under the
Contract by delivering to Seller a third non-refundable extension fee in the
amount of $120,000.00.  The third extension fee shall be delivered directly to
Seller on or before April 27, 2007 and shall not be subject to any escrow.  If
Purchaser exercises this right, then the deadline for the closing of the
Contract shall be extended by an additional thirty (30) days to May 27,
2007.  The third extension fee shall also be non-refundable to Purchaser and
shall not be applied in partial satisfaction of the purchase price payable under
the Contract.


 
1

--------------------------------------------------------------------------------

 


5.           Purchaser further agrees that, in return for the extension rights
granted herein, Purchaser’s right to extend the deadline for the closing of
Tract G shall be extinguished, and, accordingly, when the closing occurs,
Purchaser must purchase Tracts D, E, F and G all at the same time and pay the
full purchase price therefore as provided in the Contract.
 
6.           Except as amended and modified herein, the Contract continues in
full force and effect.  Unless otherwise defined herein, capitalized terms used
herein shall have the meaning ascribed to them in the Contract.


7.           The parties may execute this Amendment in counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one and the same instrument.


IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.



 
SELLER:
         
SUMMIT AT WINTER PARK LAND CO., LLC,
 
a Colorado limited liability company
         
By:   
Developing Equities Group, LLC,
   
Operating Manager
           
By:
/S/ F. ANDREW KIRKENDALL
   
Name:    
F. Andrew Kirkdendall
   
Its:
Assistant Manager
                 
PURCHASER:
         
SILVERLEAF RESORTS, INC.,
 
a Texas corporation
         
By:
/S/ ROBERT E. MEAD
 
Name:  
Robert E. Mead
 
Its:
CEO





2

--------------------------------------------------------------------------------